FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For period ending March 2011 GlaxoSmithKline plc (Name of registrant) 980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x ﻿ GlaxoSmithKline plc appoints two Non-Executive Directors to its Board GlaxoSmithKline plc (GSK) announces that Ms. Judy Lewent and Ms. Stacey Cartwright have been appointed as Non-Executive Directors and will join the Board of the Company with effect from 1st April 2011. On appointment, they will both become members of GSK's Audit & Risk Committee. Ms. Lewent is the former Executive Vice President and Chief Financial Officer of Merck & Co., Inc. and now serves on the boards of three publicly listed companies and Ms. Cartwright is Executive Vice President, Chief Financial Officer of Burberry Group plc. Commenting on the appointments, Sir Christopher Gent, Chairman of GSK, said: "I am delighted to welcome Judy and Stacey to the Board of GSK. Their experience of global business and finance, and their respective knowledge of the pharmaceutical industry and consumer brands, will bring a fresh, external perspective to the Board." Biographical details of Ms. Lewent and Ms. Cartwright are given below, together with an overview of the membership of the Board with effect from 1st April 2011. Victoria Whyte Company Secretary 4 March 2011 Biographical Details Judy Lewent, (62) Until September 2007, Ms. Lewent served as Executive Vice President and Chief Financial Officer of Merck & Co., Inc. She served as Chief Financial Officer starting in 1990 and also held various other financial and management positions after joining Merck in 1980. Ms. Lewent is also a director of Dell Inc., Thermo Fisher Scientific Inc. and Motorola Solutions Inc. Additionally Ms. Lewent served on the board of Motorola Inc. from 1995 until May 2010 and previously served on the board of Quaker Oats Company. Since 2009, Ms. Lewent has served on the Boards of Purdue Pharma Inc., Napp Pharmaceutical Holdings Limited and certain Mundipharma International Limited companies as a Non-Executive Director. Ms. Lewent is also a trustee and the chairperson of the Audit Committee of the Rockefeller Family Trust, a life member of the Massachusetts Institute of Technology Corporation and a member of the American Academy of Arts and Sciences. Stacey Cartwright, (47) Ms. Cartwright joined Burberry Group plc as Chief Financial Officer in 2003 and was appointed Executive Vice President, Chief Financial Officer in June 2008. She is also responsible for IT, Legal and Intellectual Property and runs Planning and Pricing for the business. Previously she held the role of Chief Financial Officer at Egg plc between 1999 and 2003, and from 1988 to 1999 she worked in various finance-related positions at Granada Group plc. Notes 1. The appointments of Ms. Lewent and Ms. Cartwright as Non-Executive Directors have been made by the Board on the recommendation of the Nominations Committee. 2. On appointment, Ms. Lewent and Ms. Cartwright will become members of the Audit & Risk Committee. 3. As Non-Executive Directors of GSK, they will receive standard annual cash retainer fees of £75,000 per annum. 4. The Board has determined that they will be independent Non-Executive Directors, in accordance with the UK Code on Corporate Governance. 5. With effect from 1st April 2011 the composition of the Board of GlaxoSmithKline plc will be as follows: Sir Christopher Gent Non-Executive Chairman Andrew Witty Chief Executive Officer Simon Dingemans Chief Financial Officer Moncef Slaoui Executive Director, Chairman, Research & Development Professor Sir Roy Anderson Independent Non-Executive Director Dr Stephanie Burns Independent Non-Executive Director Ms. Stacey Cartwright Independent Non-Executive Director Mr Lawrence Culp Independent Non-Executive Director Sir Crispin Davis Independent Non-Executive Director Ms. Judy Lewent Independent Non-Executive Director Sir Deryck Maughan Independent Non-Executive Director Mr James Murdoch Independent Non-Executive Director Dr Daniel Podolsky Independent Non-Executive Director Mr Tom de Swaan Independent Non-Executive Director Sir Robert Wilson Senior Independent Non-Executive Director GlaxoSmithKline - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com GlaxoSmithKline Enquiries: UK Media enquiries: David Mawdsley (020) 8047 5502 Claire Brough (020) 8047 5502 Stephen Rea (020) 8047 5502 Alexandra Harrison (020) 8047 5502 Janet Morgan (020) 8047 5502 David Daley (020) 8047 5502 US Media enquiries: Nancy Pekarek (919) 483 2839 Mary Anne Rhyne (919) 483 2839 Kevin Colgan (919) 483 2839 Jennifer Armstrong (919) 483 2839 European Analyst/Investor enquiries: Sally Ferguson (020) 8047 5543 Gary Davies (020) 8047 5503 Ziba Shamsi (020) 8047 3289 US Analyst/ Investor enquiries: Tom Curry (215) 751 5419 Jeff McLaughlin (215) 751 4890 Cautionary statement regarding forward-looking statements Under the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Factors that may affect GSK' s operations are described under 'Risk Factors' in the 'Business Review' in the company' s Annual Report on Form 20-F for 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. GlaxoSmithKline plc (Registrant) Date: March4 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
